

116 HR 5544 IH: American Innovation and Manufacturing Leadership Act of 2020
U.S. House of Representatives
2020-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5544IN THE HOUSE OF REPRESENTATIVESJanuary 7, 2020Mr. Tonko (for himself, Mr. Olson, Mr. Peters, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo create jobs and drive innovation and economic growth in the United States by supporting and
			 promoting the manufacture of next generation technologies, including
			 refrigerants, solvents, fire suppressants, foam blowing agents, aerosols,
			 and propellants, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Innovation and Manufacturing Leadership Act of 2020. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)AllowanceThe term allowance means a limited authorization for the production or the consumption, as applicable, of a regulated substance in accordance with this Act.
 (3)ConsumptionThe term consumption means, with respect to any regulated substance, the amount of that regulated substance produced in the United States, plus the amount imported, minus the amount exported.
 (4)Consumption baselineThe term consumption baseline means the baseline established for consumption of regulated substances under section 5(a)(2). (5)DestroyThe term destroy means destruction by process or technology as defined by regulation by the Administrator.
 (6)Exchange valueThe term exchange value means, for each regulated substance and each substance referenced in paragraph (1)(B), (1)(C), (2)(B), or (2)(C) of section 5(a), the value by which the mass of such substance shall be multiplied for purposes of calculations under this Act.
 (7)ExportThe term export means the transport of a regulated substance from any place subject to the jurisdiction of the United States to any place not subject to the jurisdiction of the United States.
 (8)ImportThe term import means to land on, bring into, or introduce into, or attempt to land on, bring into, or introduce into, any place subject to the jurisdiction of the United States, whether or not such landing, bringing, or introduction constitutes an importation within the meaning of the customs laws of the United States.
 (9)PersonThe term person has the meaning given to such term in section 302 of the Clean Air Act (42 U.S.C. 7602). (10)Produce, produced, and productionThe terms produce, produced, and production refer to the manufacture in the United States of a regulated substance from any raw material or feedstock chemical, but such terms do not include—
 (A)the manufacture of a regulated substance that is used and entirely consumed (except for trace quantities) in the manufacture of other chemicals; or
 (B)the reuse or recycling of a regulated substance. (11)Production baselineThe term production baseline means the baseline established for production of regulated substances under section 5(a)(1).
 (12)Reclaim, reclaimed, and reclaimingThe terms reclaim, reclaimed, and reclaiming mean the reprocessing of a recovered regulated substance to, at a minimum, the purity specified by and verified in accordance with the Air-Conditioning, Heating, and Refrigeration Institute (AHRI) Standard 700–2016 (or an appropriate successor standard adopted by the Administrator).
 (13)Recover and recoveredThe terms recover and recovered mean the removal of a regulated substance in any condition from equipment and the storage of such regulated substance in an external container without necessarily testing or processing such regulated substance in any way.
 (14)Regulated substanceThe term regulated substance means a substance on the list published pursuant to section 3. (15)United StatesThe term United States means any place subject to the jurisdiction of the United States.
			3.Listing of regulated substances
 (a)List of regulated substancesThe Administrator shall publish in the Federal Register a list of regulated substances, listed by chemical name and common name. Not later than 90 days after the date of enactment of this Act, the Administrator shall publish in the Federal Register the initial such list. The initial list under this subsection shall contain the following:
				Table 1
					
							Chemical NameCommon NameExchange Value
						
							CHF2 CHF2HFC-1341100
							CH2FCF3HFC-134a1430
							CH2FCHF2HFC143353
							CHF2CH2CF3HFC-245fa1030
							CF3CH2CF2CH3HFC-365mfc794
							CF3CHFCF3HFC-227ea3220
							CH2FCF2CF3HFC-236cb1340
							CHF2CHFCF3HFC-236ea1370
							CF3CH2CF3HFC-236fa9810
							CH2FCF2CHF2HFC-245ca693
							CF3CHFCHFCF2CF3HFC-43–10mee1640
							CH2F2HFC-32675
							CHF2CF3HFC-1253500
							CH3CF3HFC-143a4470
							CH3FHFC-4192
							CH2FCH2FHFC-15253
							CH3CHF2HFC-152a124
							CHF3HFC-2314800
 (b)RequirementsThe list required under subsection (a) shall include— (1)any isomer of any such regulated substance; and
 (2)the exchange value of each regulated substance, as set forth in table 1 of this section or, for additional regulated substances listed pursuant to subsection (c), as determined by the Administrator pursuant to the requirements of that subsection.
 (c)Additional regulated substancesThe Administrator may, by regulation, add a substance to the list published under subsection (a) if such substance—
 (1)is a saturated hydrofluorocarbon; and (2)has an exchange value, as determined by the Administrator on the basis of widely used or commonly accepted credible current scientific information relating to infrared absorption and kinetic rate constants, of not less than 53.
 (d)Savings provisionNothing in this section authorizes the Administrator to add to the list under subsection (a) as a regulated substance a blend of substances even if such blend includes a saturated hydrofluorocarbon that is or may be itself a regulated substance.
			4.Monitoring and reporting requirements
			(a)Reports
 (1)In generalOn a periodic basis to be determined by the Administrator, but which shall be not less than annually, each person who produced, imported, exported, reclaimed, destroyed, used and entirely consumed (except for trace quantities) in the manufacture of other chemicals, or used as a process agent a regulated substance shall submit a report to the Administrator setting forth the amount of each such substance that such person during the preceding reporting period—
 (A)produced; (B)imported;
 (C)exported; (D)reclaimed;
 (E)destroyed; (F)used and entirely consumed (except for trace quantities) in the manufacture of other chemicals; or
 (G)used as a process agent. (2)AttestationEach report submitted under subsection (a) shall be signed and attested by a responsible officer (as such term is used in section 603(b) of the Clean Air Act (42 U.S.C. 7671b(b)).
 (b)Cessation of reporting requirementIf a person subject to subsection (a)(1) permanently ceases production, importation, exportation, reclaiming, destruction, use and entire consumption (except for trace quantities), or process agent use of a regulated substance, such person shall—
 (1)submit a report under such subsection for the reporting period in which such cessation occurs; (2)notify the Administrator of such cessation prior to the end of such reporting period; and
 (3)not be subject to such subsection with respect to such regulated substance for subsequent reporting periods.
				(c)Baseline reports
 (1)Initial reportEach person reporting pursuant to subsection (a)(1) shall include in the first required such report, in addition to the information required by subsection (a)(1) to be reported for the applicable reporting period—
 (A)the amount of each regulated substance, in each of calendar years 2011 through 2013, produced, imported, exported, reclaimed, destroyed, used and entirely consumed (except for trace quantities) in the manufacture of other chemicals, or used as a process agent;
 (B)the amount of hy­dro­chlo­ro­fluo­ro­car­bons that such person produced, imported, and exported in 1989; and
 (C)the amount of chlorofluorocarbons that such person produced, imported, and exported in 1989. (2)Additional substancesIn the case of a substance added to the list of regulated substances pursuant to section 3(c), each person who produced, imported, exported, reclaimed, destroyed, used and entirely consumed (except for trace quantities) in the manufacture of other chemicals, or used as a process agent, such regulated substance, shall submit to the Administrator, not later than 180 days after the date on which such substance is added to the list, a report setting forth the amount of the substance that such person produced, imported, exported, reclaimed, destroyed, used and entirely consumed (except for trace quantities) in the manufacture of other chemicals, or used as a process agent in—
 (A)each of calendar years 2011 through 2013; and (B)the calendar year in which this Act is enacted and each subsequent calendar year, if required by the Administrator in a regulation adding a substance to the list of regulated substances.
 (d)CoordinationTo the extent consistent with subsections (a) through (c), the Administrator may, by regulation, allow any person subject to the requirements of subsection (a)(1) to combine and include the information required to be reported under that subsection with any other related information that the person is required to report to the Administrator.
 (e)RegulationsThe Administrator shall promulgate regulations to implement this section. Not later than 270 days after the date of enactment of this Act, the Administrator shall promulgate such final regulations as may be necessary pursuant to the preceding sentence.
			5.Phasedown of regulated substances
			(a)Baselines
 (1)Production baselineThe baseline for the phasedown of the production of regulated substances shall be the sum of— (A)the sum of the products of—
 (i)the average annual production in the United States of each regulated substance during the 3-year period of calendar years 2011, 2012, and 2013; multiplied by
 (ii)the respective exchange value of each regulated substance; (B)an amount equal to 15 percent of the sum of the products of—
 (i)the average production in the United States of each hy­dro­chlo­ro­fluo­ro­car­bon in 1989; multiplied by
 (ii)the respective exchange value of each such hydrochlorofluorocarbon; and (C)an amount equal to 0.42 percent of the sum of the products of—
 (i)the average production in the United States of each chlorofluorocarbon in 1989; multiplied by (ii)the respective exchange value of each such chlorofluorocarbon.
 (2)Consumption baselineThe baseline for the phasedown of the consumption of regulated substances shall be the sum of— (A)an amount equal to the sum of the products of—
 (i)the average annual consumption in the United States of each regulated substance during the 3-year period of calendar years 2011, 2012, and 2013; multiplied by
 (ii)the respective exchange value of each such regulated substance; (B)an amount equal to 15 percent of the sum of the products of—
 (i)the average consumption in the United States of each hy­dro­chlo­ro­fluo­ro­car­bon in 1989; multiplied by
 (ii)the respective exchange value of each such hydrochlorofluorocarbon; and (C)an amount equal to 0.42 percent of the sum of the products of—
 (i)the average consumption in the United States of each chlorofluorocarbon in 1989; multiplied by (ii)the respective exchange value of each such chlorofluorocarbon.
 (3)Exchange valuesFor purposes of paragraphs (1) and (2), the following exchange values for hydrochlorofluorocarbons and chlo­ro­fluo­ro­car­bons respectively shall apply:
					Table 2
						
								Chemical NameCommon NameExchange Value
							
								CHFCl2HCFC-21151
								CHF2ClHCFC-221810
								C2HF3Cl2HCFC-12377
								C2HF4ClHCFC-124609
								CH3CFCl2HCFC-141b725
								CH3CF2ClHCFC-142b2310
								CF3CF2CHCl2HCFC-225ca122
								CF2ClCF2CHClFHCFC-225cb595
					Table 3
						
								Chemical NameCommon NameExchange Value
							
								CFCl3
									CFC-114750
								CF2Cl2CFC-1210900
								C2F3Cl3CFC-1136130
								C2F4Cl2CFC-11410000
								C2F5ClCFC-1157370
				(b)Allowances
 (1)Framework regulationsThe Administrator shall, by regulation, establish an allowance allocation and trading program to phase down the production and the consumption of regulated substances in accordance with this section. Not later than 270 days after the date of enactment of this Act, the Administrator shall promulgate such final regulations as may be necessary to establish the program required by the preceding sentence.
 (2)AllocationsNot later than October 1 of each calendar year following the promulgation of final regulations pursuant to the second sentence of paragraph (1):
 (A)The Administrator shall establish a quantity of production allowances and a quantity of consumption allowances. The quantities established pursuant to this paragraph shall not exceed the applicable percentages of the production baseline and of the consumption baseline for the calendar year involved as specified in the following table 4:
						Table 4
							
									Calendar yearPercentage of Production BaselinePercentage of Consumption Baseline
								
									 through 202390%90%
									2024 through 202860%60%
									2029 through 203330%30%
									2034 through 203520%20%
									2036 and subsequent years15%15%
 (B)The Administrator shall, by regulation, allocate such production allowances and consumption allowances up to the quantities of such allowances established pursuant to this paragraph for the succeeding calendar year. The Administrator may, at the Administrator’s discretion, so allocate allowances through a single rulemaking for multiple succeeding calendar years.
 (3)ProhibitionEffective January 1 of the calendar year immediately following the issuance of a final regulation pursuant to the second sentence of paragraph (1), it shall be unlawful for a person to do any of the following:
 (A)Production of a regulated substance without holding a production allowance that authorizes such production.
 (B)Consumption of a regulated substance without holding a consumption allowance that authorizes such consumption.
 (C)Holding, using, or transferring any production allowance or consumption allowance allocated under this section, except in accordance with regulations promulgated by the Administrator pursuant to paragraphs (1) and (2).
 (4)Nature of allowancesAn allowance does not constitute a property right. Nothing in this Act or in any other provision of law shall be construed to limit the authority of the United States to terminate or limit the authorization for the production or consumption of a regulated substance, as applicable, granted by the allowance.
 (5)ComplianceFor each year listed in table 4, the Administrator shall ensure that the annual quantity of production or consumption in the United States of all regulated substances does not exceed the product obtained by multiplying the production baseline or consumption baseline, as applicable, and the applicable percentage listed in Table 4.
 (c)TransfersThe regulations required by subsection (b)(1) shall— (1)utilize the exchange values for each regulated substance by or pursuant to section 3;
 (2)ensure that transfers of production allowances and consumption allowances will result in greater total reductions in the annual production or consumption, as applicable, of regulated substances than would occur in that year in the absence of such transfers; and
 (3)authorize the transfer of production allowances or consumption allowances among two or more persons only if the transferor and transferee are subject to an enforceable and quantifiable reduction in, respectively, annual production or consumption.
				(d)Schedule
				(1)In general
 (A)RegulationsSubject to paragraph (3), the Administrator may, in response to a petition submitted to the Administrator in accordance with paragraph (2), promulgate regulations which establish a schedule for phasing down the production and the consumption of regulated substances that is more stringent than set forth in table 4 in subsection (b), if, based on the availability of substitutes for regulated substances, the Administrator determines that such more stringent schedule is practicable, taking into account technological achievability, commercial demands, safety, and other relevant factors, including the quantities of regulated substances available from reclaiming or from prior production or prior import.
 (B)Uniform applicationIn any regulations under subparagraph (A), the Administrator shall apply any more stringent phase­down schedule uniformly to the allocation of production allowances and consumption allowances as provided under subsection (b).
					(2)Petition
 (A)SubmissionAny person may petition the Administrator to promulgate regulations under this subsection. (B)DispositionThe Administrator shall grant or deny any petition under subparagraph (A) within 270 days after receipt of any such petition.
 (C)DenialIf the Administrator denies any such petition, the Administrator shall publish in the Federal Register an explanation of why the petition was denied.
 (D)GrantingIf the Administrator grants any such petition, the Administrator shall promulgate regulations implementing a more stringent phasedown schedule within 365 days of granting the petition.
 (E)Required showingAny petition under subparagraph (A) shall include a showing by the petitioner that there are adequate data to support the petition.
 (F)Insufficient informationIf the Administrator determines that data are not adequate to grant or deny the petition, the Administrator shall use any authority available to the Administrator, under any applicable law, to acquire such data.
 (3)LimitationThe Administrator may not promulgate a more stringent phasedown schedule under this subsection applicable to any calendar year prior to calendar year 2024.
				(e)Essential uses
 (1)Petition; authorizationThe Administrator may, by regulation, allocate to a person additional production allowances or consumption allowances to authorize the production or consumption, respectively, beginning with calendar year 2034, for a period of up to 5 years, of a regulated substance in an amount up to 10 percent of the quantity of production or consumption of such regulated substance contributed by such person to the production baseline or the consumption baseline, as applicable, if the Administrator finds, based on a petition by such person, that—
 (A)such excess production or consumption is exclusively for an application with respect to which no substitute is available during such period, considering technological achievability, commercial demands, safety, and other relevant factors; and
 (B)the available supply of such regulated substance, including any quantities of such regulated substance available from reclaiming, prior production, or prior import, and allowances for such regulated substance, are insufficient to accommodate such application.
 (2)ExtensionThe Administrator may, by regulation, allocate additional production allowances or consumption allowances, for additional periods of up to 5 years, in an amount up to 10 percent of the quantity of production or consumption of the regulated substance contributed by the person involved to the production baseline or the consumption baseline, as applicable, if the Administrator finds, based on a petition by such person, that the criteria described in subparagraphs (A) and (B) of paragraph (1) continue to be satisfied.
 (3)ExceptionThe Administrator may allocate production allowances or consumption allowances pursuant to this subsection in amounts that cause the total quantity of production allowances or consumption allowances in a year to exceed the maximum quantity permissible under subsection (b) for that year.
				(f)Exports
				(1)Exports of excess amounts
 (A)In generalSubject to subparagraphs (B) and (C) and paragraph (2), the Administrator may, by regulation, issue additional production allowances for renewable periods of up to 5 years to a person to produce a regulated substance at a facility located in the United States in excess of the amount authorized by the production allowances otherwise held by that person solely for export to, and use in, a foreign country.
 (B)Petition requiredPrior to issuing any additional production allowances to a person pursuant to subparagraph (A), the Administrator shall require the person to submit a petition in such manner and containing such information as the Administration may by regulation require.
 (C)LimitationThe Administrator shall not issue any production allowances pursuant to subparagraph (A) in amounts that would cause the total quantity of production allowances in a year to exceed the maximum quantity of production allowances permissible under subsection (b) for that year.
 (2)Prohibited export for certain countriesBeginning on January 1, 2033, no person subject to the requirements of this Act shall export a regulated substance to a foreign country that is not identified by the Administrator as having enacted or otherwise established the same or similar requirements or otherwise undertaken commitments regarding the production and the consumption of regulated substances as are contained in this Act.
				6.Management of regulated substances
 (a)Sense of CongressIt is the sense of Congress that the Administrator should provide for a safe hydrofluorocarbon transition by ensuring that heating, ventilation, air conditioning, and refrigeration practitioners are positioned to comply with safe servicing, repair, disposal, or installation procedures.
			(b)Regulations
 (1)In generalNot later than 24 months after the date of enactment of this Act, the Administrator shall, for purposes of maximizing reclaiming, minimizing the release of a regulated substance from equipment, and ensuring the safety of technicians and consumers, promulgate regulations to control, where appropriate, any practice, process, or activity regarding the servicing, repair, disposal, or installation of equipment that involves a regulated substance or a substitute for a regulated substance, including the reclaiming of a regulated substance or a substitute for a regulated substance.
 (2)Minimum standardsThe regulations promulgated under paragraph (1) may include, where appropriate, that any such servicing, repair, disposal, or installation be performed by a trained technician meeting minimum standards, as determined by the Administrator.
				(c)Reclaim
 (1)ConsiderationThe Administrator shall consider the use of any authority available to the Administrator under this Act to increase opportunities for the reclaiming of regulated substances.
 (2)RequirementAny regulated substance that is recovered shall be reclaimed before such regulated substance is sold or transferred to a new owner, except where such recovered regulated substance is sold or transferred to a new owner solely for the purposes of being reclaimed or destroyed.
 (d)CoordinationIn promulgating regulations to implement this section, the Administrator may coordinate such regulations with any other regulations promulgated by the Administrator that involve—
 (1)the same or similar practice, process, or activity regarding the servicing, repair, disposal, or installation of equipment; or
 (2)reclaiming. (e)InapplicabilitySubsections (a) through (d) do not apply with respect to a regulated substance or a substitute for a regulated substance that is contained in a foam.
			7.Technology transitions
 (a)AuthorityThe Administrator may, by regulation and in accordance with this section, prohibit or restrict, including through a graduated schedule, the use of a regulated substance in a sector or subsector in which such regulated substance is used.
 (b)Negotiated rulemakingThe Administrator shall consider negotiating and developing a proposed regulation under this section in accordance with the negotiated rulemaking procedure under subchapter III of chapter 5 of title 5, United States Code (commonly referred to as the Negotiated Rulemaking Act of 1990). If the Administrator decides to proceed with a negotiated rulemaking, the Administrator shall, to the extent the Administrator deems practicable, give priority to completing that rulemaking over completing concurrent non-negotiated rule­mak­ings pursuant to this section. If the Administrator decides not to proceed with a negotiated rulemaking, the Administrator shall include an explanation of such decision in any proposed regulation published pursuant to this section.
			(c)Petition
 (1)Any person may petition the Administrator to promulgate regulations under this section to prohibit or restrict the use of a regulated substance in a sector or subsector.
 (2)The Administrator shall grant or deny a petition received pursuant to paragraph (1) not later than 180 days after receipt of such petition.
 (3)If the Administrator denies a petition received pursuant to paragraph (1), the Administrator shall publish in the Federal Register an explanation of the Administrator’s decision.
 (4)If the Administrator grants a petition received pursuant to paragraph (1), the Administrator shall promulgate regulations prohibiting or restricting the use of the regulated substance in the sector or subsector under subsection (a) not later than 24 months after granting such petition.
 (5)The Administrator shall publish in full any petition received pursuant to this subsection not later than 30 days after receipt of such petition.
 (d)CriteriaIn promulgating regulations pursuant to subsection (a), the Administrator shall consider— (1)promoting and supporting domestic economic development;
 (2)maximizing protections for human health and the environment; (3)minimizing costs for the production, use, and reclaiming of regulated substances;
 (4)maximizing flexibility for the recovery, reclaiming, and re-use of regulated substances; (5)ensuring consumer safety;
 (6)the availability of substitutes for regulated substances, taking into account technological achievability, commercial demands, safety, and other relevant factors, including lead times for equipment conversion; and
 (7)minimizing any costs to consumers. (e)EvaluationFor purposes of this Act, the Administrator shall, on an ongoing basis, evaluate the availability of substitutes to regulated substances in a sector or subsector, taking into account technological achievability, commercial demands, safety, and other relevant factors, including lead times for equipment conversion.
			8.Rulemaking authority
 (a)RulemakingsThe Administrator may promulgate such regulations as are necessary to carry out the functions of the Administrator under this Act.
 (b)DelegationThe Administrator may delegate to any officer or employee of the Environmental Protection Agency such of the powers and duties of the Administrator under this Act as the Administrator determines to be appropriate.
 (c)RequirementsIn exercising any requirement or authority in this Act to act by regulation or to promulgate regulations, the Administrator shall comply with the requirements of section 307(d) of the Clean Air Act (42 U.S.C. 7607(d)).
 9.Relationship to other lawsSections 113, 114, 304, and 307 of the Clean Air Act (42 U.S.C. 7413, 7414, 7604, 7607) shall apply to this Act and any regulations promulgated by the Administrator pursuant to this Act as though this Act were included in title VI of the Clean Air Act (42 U.S.C. 7671 et seq.).
		